McAdam, C. J.
Judgment creditors seem to have the notion that because they take down the examination of a debtor the examination, when reduced to writing, is their property, which they may take to their office and appropriate as they please. This is a mistake. The examination becomes a court record, and the debtor has sufficient interest in it to require the creditor to file it for future use or reference. Code Civil Proc. § 825. If in this court, the examination should be filed with the clerk thereof, (rule 2,) and the orders appointing a receiver must be filed with the county clerk, (Code Civil Proc. § 2467.) Where the examination has been filed, it may save the debtor considerable time and trouble in case of a subsequent examination by another creditor. There is no reason why the same ordeal should be unnecessarily repeated. Motion to require creditor to file examination granted. Ho costs. Ordered accordingly.